Citation Nr: 1312547	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-46 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for a bilateral foot disability, including bilateral pes planus (flat foot) and bilateral foot polyneuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine (a back disability).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, October 2010, September 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran was not exposed to defoliant sprays, to include Agent Orange, in service.

3.  The Veteran did not sustain an injury or disease of the endocrine system in service.

4.  Symptoms of diabetes mellitus were not chronic in service and were not continuous after service separation.

5.  Symptoms of diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

6.  Diabetes mellitus is not related to an in-service injury, disease, or event.

7.  The Veteran did not sustain an injury or disease of the prostate in service.

8.  Symptoms of prostate cancer were not chronic in service and were not continuous after service separation.

9.  Symptoms of prostate cancer did not manifest to a compensable degree within one year of separation from service.

10.  Prostate cancer is not related to an in-service injury, disease, or event.

11.  The Veteran sustained a back injury in service.

12.  The current back disability is not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely letters dated in November 2009, July 2010, and November 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection for diabetes mellitus, prostate cancer, and a back disability, respectively, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  All three letters included provisions for disability ratings and for the effective date of the claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, responses from the National Personnel Records Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC), a VA examination of the back from December 2011, and the Veteran's statements.  

The Board further finds that VA has satisfied its duty to assist the Veteran in the development of the case by attempting to verify his claimed in-service exposures through official sources, and by supplementing the record with alternate documents in addition to the service treatment records.  In this case, the Veteran does not contend that he had any in-service treatment for symptoms or manifestations of diabetes mellitus or prostate cancer, but instead contends that diabetes mellitus and prostate cancer are related to in-service exposure to Agent Orange.  For these reasons, the Board finds that the development of the case has been appropriately focused on an attempt to verify the Veteran's claimed exposure to herbicides during service.

Consistent with the NPRC responses and JSRRC memorandum, which did not verify exposure to herbicides or other chemicals in service (as discussed fully below), the Board finds that further efforts to obtain other documents verifying the claimed use of herbicides aboard the U.S.S. De Haven would be futile.  The Veteran was repeatedly asked to provide additional relevant records in his possession; however, to date, the Veteran has not submitted any such additional, relevant records.  For these reasons, the Board finds that the development completed in this case is adequate, and that VA has complied with procedures for determining whether the Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam as delineated in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate as they pertain to the claim for service connection for a back disability.  The VA opinion provided in December 2011 considers all the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a back disability has been met.  38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran has not been afforded VA medical examinations with respect to his claims of service connection for diabetes mellitus and prostate cancer.  In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was no injury to, or disease of, the endocrine system or prostate in service, and diabetes mellitus and prostate cancer had their onset years after service separation, there is no duty to provide a VA medical examination.  Additionally, the Board finds that the weight of the evidence demonstrates no chronic symptoms in service and no continuity of symptoms of diabetes mellitus or prostate cancer since service separation.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for diabetes mellitus or prostate cancer because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence in-service disease or injury, or in-service event of herbicide exposure, or even persistent symptoms of diabetes or prostate cancer in service, referral of these issues to obtain an examination and/or an opinion as to the etiology of the Veteran's diabetes mellitus and prostate cancer would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of these issues of diabetes and prostate cancer for an examination or to obtain medical opinions would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case regarding the claims of diabetes mellitus and prostate cancer because there is no reasonable possibility that such assistance would aid in substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, diabetes mellitus and prostate cancer (as a malignant tumor) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  However, degenerative disc disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Id.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, prostate cancer, or arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area. Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.

Claims based on statements that exposure occurred because herbicides were stored or transported on a veteran's ship, or that a veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research. See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus and Prostate Cancer

The Veteran contends that he has diabetes mellitus and prostate cancer as a result of exposure to defoliant sprays, including Agent Orange, while serving aboard the U.S.S. De Haven in the waters off the coast of Vietnam.

After a review of all the evidence, the Board first finds that the Veteran has current disabilities of diabetes mellitus and prostate cancer.  Private treatment records show that the Veteran has currently diagnosed diabetes mellitus.  A letter from his treating physician, Dr. "D.C.," from October 2009 indicated that the Veteran was first diagnosed with diabetes mellitus in April 2004.  Private treatment records also reflect that the Veteran was diagnosed with prostate cancer in April 2010.

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.  The Veteran's DD Form 214 shows that he served in the United States Navy from December 1969 to December 1973, and that his last duty assignment was aboard the U.S.S. De Haven.

In May 2009, the JSRRC issued a Memorandum for Record subjected "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era."  The memorandum included a review of ships histories, deck logs, and other sources of information related to the Navy.  It noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.

In November 2009, the NPRC responded to a request to verify the Veteran's dates of service in Vietnam.  The NPRC was unable to determine whether the Veteran served in the Republic of Vietnam.  While the Veteran had service aboard the U.S.S. De Haven, which was in the official waters of the Republic of Vietnam during the Veteran's service period, the record provided no conclusive proof of in-country service.

A VA Compensation and Pension Service Bulletin from January 2010 included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  Submarines were not indicated to be one of these vessel types.  The U.S.S. De Haven was not listed as a vessel that had inland operations.

In a January 2010 letter, the JSRRC made a formal finding of lack of information required to verify exposure to herbicides during service.  The JSRRC considered the Veteran's statements of exposure to herbicides aboard ship off the coast of Vietnam; however, based on a review of the Veteran's personnel records, service treatment records, military discharge document, and other evidence of record, the JSRRC concluded that the Veteran was not exposed to herbicides during service.

The Veteran has not contended he went ashore in Vietnam during service.  Indeed, in a December 2009 statement, the Veteran only asserted that his ship was deployed "offshore of Vietnam."  He contended that he was "exposed to Agent Orange via airborne particles . . . as well as the oil residue from the sea water (due to aerial spraying of Agent Orange) as the waves washed over the decks of the ship."  In December 2009, the widow of the Veteran's fellow serviceman stated that at one time, the ship was docked in Cam Ranh Bay; however, she noted that they remained on the decks of the ship and did not indicate that they set foot on land.  As mentioned above, open water ports, such as Cam Ranh Bay, are considered extensions of ocean waters and not inland waterways.  A picture submitted by the Veteran, which purported to be the shore of Vietnam, also does not establish the requisite, qualifying service in Vietnam.  

There are also no other findings that suggest service in Vietnam, to include duty on inland waterways.  In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  

Parenthetically, in his December 2009 statement, the Veteran also mentioned that continued exposure to asbestos, commonly found throughout the ship, is hazardous to pulmonary function; however, the Veteran does not assert that his alleged asbestos exposure caused his diabetes mellitus or prostate cancer, and the Board does not consider this an alternate theory of entitlement.  Indeed, the Veteran has repeatedly maintained that his current diabetes and prostate cancer were caused by his exposure to Agent Orange.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee, 34 F.3d at 1042.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the endocrine system or prostate in service, and that diabetes mellitus and prostate cancer symptoms were not chronic in service.  The service treatment records do not demonstrate findings, diagnosis, or treatment of symptoms of diabetes mellitus or prostate cancer, including no evidence of chronic symptoms of diabetes mellitus or prostate cancer during service, and do not demonstrate any relevant endocrine system or prostate injury or disease.

The Board finds that the Veteran did not experience chronic symptoms of prostate disorder, including prostate cancer, during service.  The evidence in this case includes a September 1970 service treatment record reflecting the Veteran's complaint of urine frequency for one year.  He reported no changes in color and no burning.  Three days later, there was no change in urine frequency and there was no dysuria or hematuria.  The Veteran also reported difficulty sleeping.  Urinalysis results were negative.  Ultimately, the Veteran's symptoms, to include urine frequency, were attributed to mild anxious depression and supportive psychotherapy was prescribed.  Significantly, there were no further reports of urine frequency in the service treatment records.  

Other evidence includes the October 1973 service separation examination report (conducted approximately two years after the Veteran's complaint of urine frequency), which contains a summary of the Veteran's significant in-service medical history.  At that time, no abnormalities were found on examination other than marks and scars.  Most saliently, the endocrine and genitourinary systems were found to be normal at service separation.  The service separation examination report is negative for any history or complaints of symptoms of diabetes mellitus or prostate cancer.  Neither the separation examiner's findings nor clinical examination at service separation reflect any reported history of diabetes mellitus or prostate cancer in service, or complaints, treatment, or diagnosis of diabetes mellitus or prostate cancer either during service or at service separation.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that diabetes mellitus and prostate cancer symptoms have not been continuous since service separation in December 1973.  As stated, the service separation examination revealed no clinical findings consistent with diabetes mellitus or prostate cancer, or symptoms indicative thereof.  The post-service evidence shows no history, complaints, findings, or diagnosis of diabetes mellitus after service separation until decades later in 2004, according to private medical records.  Similarly, prostate cancer was not diagnosed until 2010.  Importantly, the Veteran himself does not contend that diabetes mellitus or prostate cancer symptoms were continuous since service.

The Board also finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus and prostate cancer were not continuous after service, including that diabetes and prostate cancer did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diabetes or prostate cancer symptoms during the one year period after service, and no diagnosis or findings of diabetes or prostate cancer of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code7913 (2012) (diabetes mellitus is rated 10 percent when the disease is established and is managed by a restricted diet only); see also 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2012) (prostate cancer, if there is no local reoccurrence or metastasis, is compensable under voiding dysfunction or renal dysfunction, whichever is predominant, when wearing absorbent materials is required and must be changed less than two times per day; or albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101).  The competent medical evidence shows the first assessment of diabetes mellitus in 2004 and the first diagnosis of prostate cancer in 2010.  

The Veteran himself asserted that he did not notice his "medical issues" until approximately six months prior to being diagnosed with diabetes in 2004, over three decades after service separation.  See December 2009 Statement.  As such, he has not asserted any symptoms of prostate cancer until well over a year after service separation.  For these reasons, the Board finds that diabetes mellitus and prostate cancer did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes mellitus and prostate cancer as chronic conditions are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that the weight of the evidence further demonstrates that the Veteran's diabetes and prostate cancer are not related to service.  Regarding the Veteran's statements as to the cause of the current diabetes mellitus and prostate cancer (coming into contact with Agent Orange while aboard the U.S.S. De Haven off the coast of Vietnam), the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 
581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 
492 F.3d at 1372.  

In this case, the causes of the Veteran's diabetes mellitus and prostate cancer involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's diabetes mellitus and prostate cancer.  The Veteran is competent to relate symptoms of diabetes mellitus and prostate cancer that he experienced at any time, but he is not competent to opine on whether there is a link between the current diabetes and prostate cancer, and active service, including to the alleged exposure to herbicides, because such diagnosis requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes and cancer that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current diabetes mellitus and prostate cancer, and active duty service, including no credible evidence of chronic symptoms of diabetes or prostate cancer in service, of diabetes or prostate cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of diabetes or prostate cancer since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  Charles, 16 Vet. App. at 374.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus and prostate cancer, including presumptively as a chronic disease and as due to herbicide exposure, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Back Disability

The Veteran seeks service connection for a back disability, which he alleges was sustained in an automobile accident during service.  

A service treatment record from May 30, 1972 shows that the Veteran was involved in an automobile accident on May 20, 1972.  It indicated that another auto struck the rear end of the Veteran's car and pushed him into the car in front of him.  He had no complaints or problems at the time of the accident.  At the time of the service treatment record (ten days after the accident), the Veteran complained of pain in the lumbosacral spine after sitting for a period of time and mild pain on movement.  Upon physical examination, no abnormalities were noted and the Veteran had full range of motion without pain.  The provisional diagnosis was a mild back sprain.  X-ray results of the lumbar spine were within normal limits and the Veteran was instructed to rest and heat his back as needed.

There is no further mention of a back condition in the service treatment records.  Indeed, in his October 1973 service separation examination (conducted approximately a year and a half after the automobile accident), the Veteran had a normal clinical evaluation of his spine and musculoskeletal system.  These records, as a whole, show that the previous back condition noted in service resolved without residuals.

The Board notes that there were no post-service treatment records indicating complaints of, diagnoses of, or treatment for, a back disability until May 2004.  The absence of post-service complaints, findings, diagnosis, or treatment of a back disability after service for over three decades until 2004 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Importantly, in this case, the Veteran has not asserted that he has had back pain since service separation.  

The Board recognizes that in May 2004, approximately seven years prior to submitting his claim of service connection for a back disability, the Veteran underwent a magnetic resonance imaging (MRI) of the lumbar spine.  The MRI revealed posterior bulging of the disk and hypertrophic changes in the facet joint at the L4-5 level resulting in acquired spinal stenosis.  While the Veteran was diagnosed with spinal stenosis in May 2004, which is considered a "chronic disease" under 38 C.F.R. § 3.309(a) as a disease of the nervous system, the Board does not find that he has a current diagnosis of spinal stenosis for VA compensation purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim).  While the Veteran's post-service VA treatment records indicate that the Veteran had spinal stenosis by history, the record does not show that he had the condition at the time he filed the claim, over seven years after being diagnosed, or during the pendency of this claim and appeal.

To assist in resolving the Veteran's current back disability diagnosis and to determine whether any current back disability is related to his service, the Veteran underwent a VA examination of the spine in December 2011.  The examiner indicated that he reviewed the Veteran's medical records, including his service treatment reports.  During the examination, the Veteran reported that he had been in a motor vehicle accident, which he asserted is the cause of his current lumbar pain.  The Veteran denied needing to be transferred to the emergency room at the time of the accident and reported being seen on base after the accident because his back was bothering him.  However, the Veteran then reported resolution of the pain and stated that he had "normal back problems like others have" until approximately 2004 when he was given an injection in his back.  He had a repeat injection in 2007 with developing back pain and radiation to the left leg, which resolved.  The Veteran then reported development of numbness in the right thigh.  He also indicated that he had continued self-employment in the home construction business for approximately 30 years.

Upon a comprehensive physical evaluation of the Veteran, to include X-rays of the lumbar spine, the Veteran was diagnosed with moderate multilevel degenerative disc disease.  X-ray results revealed diffuse lumbar disc base narrowing and anterior osteophytes most pronounced at the L3-L4 and L4-L5 levels.  The sacroiliac joints were unremarkable.  These results were verified by a VA Staff Physician.  Indeed, in rendering this diagnosis, the December 2011 VA examiner, also a VA physician, clearly considered the May 2004 MRI, as noted in the examination report.  Despite the May 2004 MRI, the VA examiner only diagnosed the Veteran with degenerative disc disease.

Even if the Board were to assume, arguendo, that the Veteran has a current diagnosis of spinal stenosis, application of 38 C.F.R. § 3.303(b) would not be favorable to the Veteran the evidence does not show chronic symptoms of back disorder during service, or continuous symptoms of back disorder since service separation, and the Veteran has not asserted a continuity of symptomatology since service, including back pain.

With respect to the etiology of the back disability, the December 2011 VA examiner noted his review of the Veteran's service treatment records, which were consistent with the Veteran's assertions.  He opined that the Veteran's back condition is less likely as not incurred in or caused by the motor vehicle accident that occurred in service.  By way of explanation, the examiner highlighted that the Veteran did experience a car accident in service, but he had no complaints at the time of the accident.  Instead, the Veteran had complaints of back pain 10 days after the accident with negative X-rays and had reported resolution of the back pain due to the accident after approximately four weeks.  The examiner further explained that the Veteran himself denied being treated for back pain for over 30 years as a self-employed construction worker until 2004.

Here, the Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed back disability is not related to his active service.  Specifically, the December 2011 VA examiner indicated his review of the Veteran's medical records, including service treatment records, and conducted an interview and physical examination of the Veteran.  The examiner ultimately concluded that there was no relationship between the Veteran's service and the current back condition.  The examiner's opinion is thus based on the accurate facts shown in the service treatment records and the opinion is competent and probative.

The Board now turns to the Veteran's assertions regarding the relationship between his service and his current back disability.  Here, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on such complex disorders ad degenerative disc disease of the spine.  See Jandreau at 1372; see also Barr at 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of a specific condition.  As to the specific issue in this case, the etiology of 

a back disability falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer)."  Such back disorders as degenerative disc disease are diagnosed not by symptoms alone but by specialized testing such as X-rays, MRI, CT scan, or other testing, is not diagnosed only on the symptoms such as pain and stiffness to which a lay person is competent to report, and rendering an etiology opinion would require knowledge of the various causes or risk factors for degenerative disc disease or degenerative joint disease, and knowledge of periods of incubation or disease processes.  The question of causation, in this case, involves a complex medical question that the Veteran is not competent to address.  Jandreau at 1372.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).

Based on the above, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current back disability and military service.  On the question of a relationship of a current back disability to service, the only probative nexus opinion of record, in December 2011, weighs against the claim.  The December 2011 VA opinion is competent and probative medical evidence as it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the medical records and service treatment records, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of a relationship between a back disability and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim 

for service connection for a back disability, and the claim must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.

Service connection for a back disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a bilateral foot disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran's service treatment records indicate that the Veteran complained that his feet hurt in 1970 during service.  The foot pain was treated with an analgesic balm, ace wraps, and aspirin.

The Veteran was afforded a VA examination of his feet in July 2011.  In this regard, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr at 303.  Here, the findings and medical opinion provided by the July 2011 VA examiner are inadequate.  After an interview and physical examination of the Veteran, the examiner diagnosed the Veteran with bilateral foot polyneuropathy.  The examiner opined that the Veteran's polyneuropathy is related solely to diabetes mellitus and unrelated to military service.  He explained that diabetes mellitus, over time, can lead to polyneuropathy, particularly of the hands and feet.  The examiner did not address the in-service complaint of foot pain and its significance, if any, to the Veteran's current bilateral foot disability.

In addition, in May 2011, the Veteran's private treating physician, Dr. D.C., indicated that the Veteran had a current flat foot condition and that the condition is a result of, or aggravated by, his military service, thought the basis for such alternatively inconsistent opinions is not stated.  The July 2011 VA examiner did not opine on the etiology of the Veteran's current flat foot and did not address the medical opinion provided by Dr. D.C.  As an adequate medical opinion and a rationale for the medical opinion were not provided, an addendum VA medical opinion should be obtained upon remand to assist in determining the etiology of each of the Veteran's bilateral foot disabilities, to include bilateral polyneuropathy and bilateral pes planus.

Accordingly, the issue of service connection for a bilateral foot disability is REMANDED for the following action:

1. Request that the medical professional who conducted the July 2011 VA examination review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the July 2011 examiner is not available, obtain the requested opinion from another appropriate medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the examiner.

The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any current disability of the feet, to include bilateral polyneuropathy and bilateral pes planus, began during service or is otherwise etiologically linked to some incident of active duty.

In rendering this opinion, the examiner should specifically address the Veteran's in-service complaint of foot pain and Dr. D.C.'s medical opinion regarding the etiology of the Veteran's current flat foot condition.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2. After completion of the above and any additional development deemed necessary, the claim for service connection for a bilateral foot disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


